PER CURIAM.
Appellant asserts that the trial court reversibly erred by imposing consecutive habitual violent felony offender sentences, each-with a minimum mandatory term of imprisonment, for offenses that arose from a single briminal episode. We agree as to counts III and IV. We, therefore, reverse the sentences as to those counts and remand for imposition of concurrent sentences as to counts III and IV. However, we conclude that the other offenses occurred during separate criminal episodes *452and uphold the consecutive sentences imposed as to those offenses. Because the criminal episode giving rise to the offenses charged in counts III and IV was separate from the criminal episodes giving rise to the remaining counts, the trial court is directed on remand to run the concurrent terms for counts III and IV consecutive to the sentences originally imposed on the remaining counts. Appellant need not be present for the ministerial act of correcting his sentences. Affirmed in part, reversed in part, and remanded.
KAHN, C.J., WOLF, and PADOVANO, JJ., Concur.